Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 1-2, 4-11, and 13-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 8, 10, 17-18 4-11, and 13-20 have been amended. Claim(s) 3 and 12 have been cancelled. Claim(s) 2, 4-7, 9, 11, 13-16, and 19-20 were left as originally/previously presented. Claim(s) 1-2, 4-11, and 13-20 have been examined and are still pending.  

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 20, 2022, has been entered.

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 03/22/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.
Response to Arguments 
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 10-18 of Applicant’s Response, filed June 20, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1-2, 4-11, and 13-20 have been fully considered but they are not persuasive.
	First, Applicant first argues, on page(s) 10-13, that the amended independent Claim(s) 1, 10, and 18 do not fall within the revised Step 2A prong one framework since the limitations do not fall within the grouping of “Certain Methods of Organizing Human Activity,” and/or “mental processes,” since the steps require specific hardware components. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, Examiner points to the final office action mailed on 03/25/2022 page(s) 3-7 and 13-15, which, examiner provided a detailed analysis of how the claims were analyzed within the above grouping(s). It should be noted that the above grouping along with its sub-groupings can encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-grouping(s). Also, the court do not distinguish between mental processes that are performed by humans and claims that recite mental processes performed on a computer, see MPEP 2106.04(a)(2)(III). As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Thus, applicant’s arguments are not persuasive. 

	Second, Applicant argues on page(s) 13-14 of applicants’ arguments, that the
claims are integrated into a practical application since the system is directed to coordinating information between user terminals, a vehicle server and delivery computing devices to determine optimized delivery routes for each of a set of vehicles assigned to delivery orders. Examiner, respectfully disagrees with this analysis. As, an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, TLI Communications, when the court found gathering and analyzing information using conventional techniques and displaying the result(s) is not sufficient to show an improvement to technology. Here, in this case the system will receive an order request, which, the system is able to then analyze multiple snapshots and then select two of those snapshots to determine if the users order is able to fit into the snapshots availability time slots. The system will then insert the order to a snapshot and determine the best route for the delivery and then provide that delivery route after creating the delivery schedule, which, at best applicants’ limitations are merely gathering order information, analyzing that order information to determine a delivery schedule and delivery route and the schedule and routes will be displayed to the delivery entity thus merely adding generic computer components to perform the above limitations is not sufficient to show an improvement to the existing technology of creating delivery schedules and routes for delivering an order. Also, see a commonplace business method being applied on a general purpose computer is not sufficient to show an improvement to technology Credit Acceptance Corp v. Westlake Services.  
	Also, applicant suggest that the invention provides an improvement to determining optimized delivery routes for each of a set of vehicles assigned to delivery orders, which, reduce, avoid, or proactively alleviate computational resources from being bottle necked when determining optimized delivery routes. As an initial matter, Examiner points to the final office action mailed on 03/25/2022 page(s) 7-10, which, examiner provided a detailed analysis of how the claims failed to recite an improvement of reducing, avoiding, or proactively alleviating computational resources from being bottle necked. It is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"), see MPEP 2106.04(d)(1). Here in this case applicant states that this process facilitates the efficient optimization of delivery routes for each of a set of vehicles, see applicant’s specification 0003. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner without any detail of how the system is able to optimize these delivery routes based on a number of factors. Secondly, even if it is determined that the specification doesn’t set forth an improvement in a conclusory manner, the Independent claim(s) that are being evaluated fail to reflect the disclosed step(s) of efficiently optimizing these delivery routes based on certain factors, since based on BRI applicant’s limitations merely require generating a delivery schedule and then determining a best route for the delivery vehicles to deliver items to customers, which, applicant provides prior systems are able to accomplish, see paragraph 0003. Applicant’s limitations fail to reflect how these routes are optimized based on certain factors, which, in turn reduces the computational resources by optimizing the vehicle resources. Examiner, respectfully, suggest considering amending the limitations to provide how the system is able weight these factors and how these factors are used to then assign the orders and routes to the vehicle resources (e.g., how the weighted factors reduce/minimize the total number of miles required to be driven and how the system is able to select the delivery vehicle for reducing/minimizing those miles), which, in turn will optimize the vehicle resources, see applicant’s paragraph(s) 0037-0038 and 0047. Also, as currently claimed the optimized delivery route is determined based on one delivery order when the independent claims recite “…determining, for each of the set of vehicles, an optimized delivery route, the optimized delivery route associated with one or more delivery orders…,” thus applicant should consider amending how more than one (e.g., two or more delivery orders) delivery request being received improves this system and the delivery route optimization process, as provided by the applicant in paragraph(s) 0004, 0040, and 0047 (e.g., other paragraphs maybe helpful). While applicant provides that conventional systems makes it complicated for reducing, avoiding, or proactively alleviating computational resources from being bottle necked when determining optimized delivery routes of the network system, however, it should be noted that applicant’s limitations do not reflect such improvements. MPEP 2106.05(a) states that “…During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement….”Therefore, applicant’s limitations do not satisfy the improvement consideration thus applicant’s arguments are not persuasive. 

	Third, Applicant argues on page 16, that examiner has failed to evaluate applicants’ additional elements individually and in combination under Step 2B. Examiner, respectfully, disagrees with applicant’s argument. Examiner, respectfully, notes that such analysis was provided in the Final office action mailed on 03/25/2022 on page(s) 10-11 and 17. Furthermore, although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: (1) Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; (2) Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): (3) Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and (4) Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d), see MPEP 2106.5(B)(II). Examiner, respectfully, points to the final office action that was mailed on 03/25/2022 on page(s) 10-11 and 17, which, provided a detailed analysis for the Step 2B prong, which, was used to analysis the previous Step 2A Prong Two additional elements that merely amounted to describing how to generally “apply,” the abstract idea in a computer environment and extra-solution activity. Thus, applicant’s arguments are not persuasive.

	Fourth, Applicant argues on page(s) 17, that the applicant’s claims are similar to Amdoc and are patent-eligible. Examiner, respectfully, disagrees with applicant’s argument. Examiner, respectfully, guides applicant to the second argument. Thus, applicant’s arguments are not persuasive as to the claims being patentable subject matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 10, and 18 recite an entity is able to receive a delivery orders, which, the entity will then determine an persistent and interim delivery snapshot for the delivery vehicles by placing delivery orders into various time slots, which, a cost will be associated with the delivery snapshots. The entity will then determine delivery routes for the orders that are scheduled, which, the delivery routes will then be provided/transmitted to the delivery drivers. Independent Claim(s) 1, 10, and 18 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or fundamental economic principles/practices and/or commercial interactions. Claim(s) 1, 10, and 18, limitations of “communicating,” “communicating,” “storing a plurality of persistent delivery snapshots of the plurality of vehicles based on information of each of the plurality of vehicles,” “obtaining,” “storing,” “implementing,” “receiving, a request to schedule a delivery for an origination location, the request includes a desired time slot,” “based at least on the origination location, obtaining, a persistent delivery snapshot of the plurality of delivery snapshots, the persistent delivery snapshot of the plurality of delivery snapshots, the persistent delivery snapshot identifying (i) one or more time slot availabilities of a set of vehicle s of the plurality of vehicles associated with the origination location, (ii) for one or more vehicles of the set of vehicles, indications that the one or more vehicles are assigned to two or more delivery orders,” “determining, by comparing the request to the persistent delivery snapshot of the plurality of persistent delivery snapshots, whether the desired time slot is available in the persistent delivery snapshot,” “determining that at least two time slots of the one or more time slots are available for the desired time slot,” “for each of the at least two time slots, determining a cost effect of inserting the delivery in corresponding available timeslot based on one or more delivery parameters associated with at least two time slots,” “selecting a first time slot of the at least two time slots based on the cost effect associated with the first time slot being the lowest of the at least two time slots,” “based on the persistent delivery snapshot and the selected first time slot generating an interim delivery snapshot of the set of vehicles including the delivery at the selected available time slot of the persistent delivery snapshot,” “implement a set of optimization operations, the set of optimization operations including,” “determining an overall cost associated with the interim delivery snapshot,  based on one or more delivery parameters associated with a completion of all delivery orders by the set of vehicles identified in the interim delivery snapshot, the delivery orders including the delivery order associated with the request and the two or more delivery orders,” “based on the interim delivery snapshot, map data, and the determined overall cost associated with the interim delivery parameter, determining, for each of the set of vehicles, an optimized delivery route, the optimized delivery route being associated with one or more delivery orders of all the delivery orders identified in the interim delivery snapshot that are assigned to a corresponding vehicle of the set of vehicles,” “based at least on the determined optimized delivery route for each of the set of vehicles and the interim delivery snapshot, generating an updated persistent delivery snapshot,” and “for each of the set of vehicles, transmit, the associated optimized delivery route,” step(s)/function(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or fundamental economic principles/practices and/or commercial interactions. For instance, in this case, Independent Claim(s) 1, 10, and 18, are similar to an entity receiving a delivery order request and comparing snapshot schedules, which, have the availability for inserting the order into. The entity will then select the lowest cost snapshot scheduled and create a delivery route for the snapshot, which, will be provided to the delivery driver. The mere recitation of generic computer components (Claim 1: a vehicle server, one or more networks, a user terminals, a database, a memory, a processor, a communications interface, a first user terminal, and a delivery computing device; a communication interface, one or more networks, a vehicle server, a plurality of user terminals, a delivery computing device, a database, a memory resource, a processor, a first user terminal, a plurality of user terminals, and a plurality of delivery computing devices; Claim 10: a processor, one or more networks, a first user terminal, a plurality of user terminals, a delivery computing device, a vehicle server,  a database, and a plurality of delivery computing devices; and Claim 18: a non-transitory computer readable medium, a processor, a device, a first user terminal, a plurality of user terminal, one or more networks, a vehicle server, a delivery computing delivery device, and a plurality of delivery computing devices) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim(s) 1, 10, and 18, recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “communicating,” “communicating,” “storing,” “storing,” “implementing,”  “receiving,” “obtaining,” “determining,” “comparing,” “determining,” “determining,” “determining,” “selecting,” “generating,” “determining<” “determining,”  “implementing,” “generating,” and “transmitting,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a vehicle server, one or more networks, a user terminals, a database, a memory, a processor, a communications interface, a first user terminal, and a delivery computing device; a communication interface, one or more networks, a vehicle server, a plurality of user terminals, a delivery computing device, a database, a memory resource, a processor, a first user terminal, a plurality of user terminals, and a plurality of delivery computing devices; Claim 10: a processor, one or more networks, a first user terminal, a plurality of user terminals, a delivery computing device, a vehicle server,  a database, and a plurality of delivery computing devices; and Claim 18: a non-transitory computer readable medium, a processor, a device, a first user terminal, a plurality of user terminal, one or more networks, a vehicle server, a delivery computing delivery device, and a plurality of delivery computing devices). Examiner, notes that the vehicle server, one or more networks,  user terminals, database, memory, processor,  communications interface,  first user terminal, delivery computing device; and  non-transitory computer readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display was consider to be selecting a particular data source or type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are mere data  to be manipulated limitations when a snapshot will be selected amongst others, which, an interim delivery snapshot will be generated based on the selected snapshot, which, the interim delivery snapshot will then be received for generating a route for delivery and transmitting the delivery route to the deliverer, thus selecting a delivery snapshot based on time slot availability, for generating delivery snapshots for determining a delivery route and providing that route to a deliverer at best amounts to mere data gathering, which, is a form of insignificant extra-solution activity. Also, see gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element (i.e., processor) was considered insignificant extra-solution activity, see above analysis. Similar to, TLI Communications LLC, the court found that utilizing an intermediary computer to forward information was a well-understood, routine, and conventional computer function. Here, the applicant has provided that the processor is well-understood, routine, and conventional when the processor is able to receive an interim delivery snapshot through either an optimization queue, as taught in applicant’s specification paragraphs 0027 and 0068, since the processor is able receive delivery snapshot information from an optimization queue that serves as an intermediary between the scheduler and the optimizer. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2, 4-7, 9, 11, 13-16, and 19-20: The various metrics of Dependent Claim(s) 2, 4-7, 9, 11, 13-16, and 19-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 10, and 18 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 8 and 17: The additional limitation(s) of describing “executing,” “implementing,” “receiving,” generating,” and “querying,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” is the processor. Examiner, notes that the processor is generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements is merely receiving and transmitting information which is no more than “applying,” the judicial exception. The recitation(s) of “implement a set of geospatial operations, the set of geospatial operations includes receiving distance and time matrix queries and generating the mapping data,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

	The dependent claim(s) 2, 4-9, 11, 13-17, and 19-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra- solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-2, 4-11, and 13-20 are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628